FILED
                            NOT FOR PUBLICATION                              MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JABBAR LATINO STROUD,                            No. 07-56633

              Petitioner - Appellant,            D.C. No. CV-06-00471-H(AJB)

  v.
                                                 MEMORANDUM *
DERRAL G. ADAMS, Warden;
KAMALA HARRIS,** Attorney General,

              Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                      Argued and Submitted February 17, 2011
                               Pasadena, California

Before: GOODWIN, KLEINFELD, and GRABER, Circuit Judges.

       Jabbar Latino Stroud appeals denial by the district court of a writ of habeas

corpus. We granted a Certificate of Appealability that asks whether appellant’s

Sixth Amendment rights were violated by the trial court’s admission of a letter sent



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Kamala Harris has replaced Bill Lockyer as Attorney General.
by appellant during his incarceration. Given deference owed the district court

decision under the Antiterrorism and Effective Death Penalty Act of 1996, we hold

that Stroud’s rights were not violated. See 28 U.S.C. § 2254(d).

      The clearly established federal law, as determined by the Supreme Court of

the United States, that governs here includes Thornburgh v. Abbott, 490 U.S. 401

(1989); Procunier v. Martinez, 416 U.S. 396 (1974); and Wolff v. McDonnell, 418

U.S. 539 (1974). The California Court of Appeal did not unreasonably apply this

law. See People v. Stroud, No. D040833, 2003 WL 22853769 (Cal. Ct. App. Dec.

3, 2003) (unpublished).

      The California regulation addressing confidential, outgoing inmate

correspondence is, on its face, permissible. See Cal. Code Regs. tit. 15 § 3142. As

applied, the state court was not unreasonable in finding that Stroud, who admitted

to being given a copy of the Title 15 regulations, failed to follow the required

procedure and in holding that the prison’s actions did not violate Stroud’s

constitutional rights. For these reasons, we affirm the district court’s denial of

Stroud’s writ of habeas corpus.

      AFFIRMED.




                                           2